Case 0:21-cv-60125-RNS Document 18 Entered on FLSD Docket 04/21/2021 Page 1 of 3




                                   United States District Court
                                   Southern District of Florida
                                  Fort Lauderdale Division Case

                                                                       Docket No.: 21-cv-60125-RNS

  IN THE UNITED STATES DISTRICT COURT
  FOR THE SOUTHERN DISTRICT OF FLORIDA
  -----------------------------------------------------------------x
  JIANGMEN BENLIDA PRINTED CIRCUIT CO.,
  LTD., plaintiff,

  -against-

  CIRCUTRONIX LLC, defendant.
  -----------------------------------------------------------------x


                      First Motion, Pursuant to FRCP Rule 6, for Enlargement of
                          Time to Respond to Defendant’s Motion to Dismiss
          Plaintiff Jiangmen Benlida Printed Circuit Co., Ltd. respectfully submits this motion for

  an enlargement of time to respond to defendant Circuitronix LLC’s’ motion to dismiss, and in

  support thereof states as follows, under penalty of perjury pursuant to 28 USC 1746:

          1.       On January 19, 2021, plaintiff filed a complaint against defendant, alleging breach

  of contract and account stated, and claiming approximately $13 million in damages.

          2.       Thereafter, the court conducted sua sponte jurisdictional inquiries, requiring the

  plaintiff to file amended complaints, clarifying the membership structure of the plaintiff entity.

          3.       The second amended complaint was filed on February 1, 2021.

          4.       On February 16, defendant waived service and appeared.

          5.       On April 16, 2021, defendant moved to dismiss, arguing (1) that the action was

  premature because the contract between the parties required mediation prior to institution of the



                                                           1
Case 0:21-cv-60125-RNS Document 18 Entered on FLSD Docket 04/21/2021 Page 2 of 3




  lawsuit, and (2) failure to name necessary parties, and that naming such parties would destroy

  diversity jurisdiction.

           6.     On April 16, our firm wrote to defense counsel, requesting that defendant agree to

  hold the motion in abeyance pending mediation, which plaintiff was willing to engage in

  immediately.

           7.     Our firm also advised that the lack-of-diversity argument was unfounded because

  named defendant Circuitronix LLC (a US entity) had agreed to bear all the liabilities for its Hong

  Hong affiliate, the entity as to which defendant claimed plaintiff failed to name as a necessary

  party.

           8.     Defendant also stated that an additional entity affiliated with the plaintiff should

  have been named, but, as will be shown in opposition to the motion to dismiss, it is not a

  necessary party because the moneys claimed to be owed are owed to the plaintiff itself rather

  than to an affiliate of plaintiff.

           9.     In response to the request to hold the motion in abeyance, opposing counsel

  advised that he could not agree.

           10.    A true copy of the email chain of April 16 to April 19, 2021 (with attachment

  thereto) is annexed hereto as exhibit “A.”

           11.    This motion is not submitted for the purpose of unnecessary delay. Granting the

  instant motion will not cause prejudice to any party, but denying the motion could cause a waste

  of judicial resources, as mediation may result in the resolution of the case.




                                                    2
Case 0:21-cv-60125-RNS Document 18 Entered on FLSD Docket 04/21/2021 Page 3 of 3




         WHEREFORE, plaintiff Jiangmen Benlida Printed Circuit Co., Ltd. respectfully requests

  that this court enter an order holding defendant’s motion to dismiss in abeyance pending the

  parties’ engagement in mediation. In the alternative, it is respectfully requested that the return

  date of the motion be set for sixty days from the date of the court’s order.

  Dated: New York, New York
         April 21, 2021

                                                                Respectfully submitted,

                                                                MAZZOLA LINDSTROM LLP




                                                                __________________________
                                                                By: Jean-Claude Mazzola
                                                                Attorneys for plaintiff
                                                                1350 Avenue of the Americas, 2nd Floor
                                                                New York, NY 10019
                                                                Tel: (646) 216-8585
                                                                Cell: (646) 250-6666
                                                                jeanclaude@mazzolalindstrom.com

  Service via ECF




                                                    3
